Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 1 of 44 PageID: 1
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 2 of 44 PageID: 2
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 3 of 44 PageID: 3
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 4 of 44 PageID: 4
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 5 of 44 PageID: 5




              Exhibit A
        BER-L-007304-19 10/15/2019 Pg 1 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 6 of 44 PageID: 6
        BER-L-007304-19 10/15/2019 Pg 2 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 7 of 44 PageID: 7
        BER-L-007304-19 10/15/2019 Pg 3 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 8 of 44 PageID: 8
        BER-L-007304-19 10/15/2019 Pg 4 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 9 of 44 PageID: 9
         BER-L-007304-19 10/15/2019 Pg 5 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 10 of 44 PageID: 10
         BER-L-007304-19 10/15/2019 Pg 6 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 11 of 44 PageID: 11
         BER-L-007304-19 10/15/2019 Pg 7 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 12 of 44 PageID: 12
         BER-L-007304-19 10/15/2019 Pg 8 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 13 of 44 PageID: 13
         BER-L-007304-19 10/15/2019 Pg 9 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 14 of 44 PageID: 14
         BER-L-007304-19 10/15/2019 Pg 10 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 15 of 44 PageID: 15
         BER-L-007304-19 10/15/2019 Pg 11 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 16 of 44 PageID: 16
         BER-L-007304-19 10/15/2019 Pg 12 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 17 of 44 PageID: 17
         BER-L-007304-19 10/15/2019 Pg 13 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 18 of 44 PageID: 18
         BER-L-007304-19 10/15/2019 Pg 14 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 19 of 44 PageID: 19
         BER-L-007304-19 10/15/2019 Pg 15 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 20 of 44 PageID: 20
         BER-L-007304-19 10/15/2019 Pg 16 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 21 of 44 PageID: 21
         BER-L-007304-19 10/15/2019 Pg 17 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 22 of 44 PageID: 22
         BER-L-007304-19 10/15/2019 Pg 18 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 23 of 44 PageID: 23
         BER-L-007304-19 10/15/2019 Pg 19 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 24 of 44 PageID: 24
         BER-L-007304-19 10/15/2019 Pg 20 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 25 of 44 PageID: 25
         BER-L-007304-19 10/15/2019 Pg 21 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 26 of 44 PageID: 26
         BER-L-007304-19 10/15/2019 Pg 22 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 27 of 44 PageID: 27
         BER-L-007304-19 10/15/2019 Pg 23 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 28 of 44 PageID: 28
         BER-L-007304-19 10/15/2019 Pg 24 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 29 of 44 PageID: 29
         BER-L-007304-19 10/15/2019 Pg 25 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 30 of 44 PageID: 30
         BER-L-007304-19 10/15/2019 Pg 26 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 31 of 44 PageID: 31
         BER-L-007304-19 10/15/2019 Pg 27 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 32 of 44 PageID: 32
         BER-L-007304-19 10/15/2019 Pg 28 of 28 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 33 of 44 PageID: 33
          BER-L-007304-19 10/15/2019 Pg 1 of 9 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 34 of 44 PageID: 34
          BER-L-007304-19 10/15/2019 Pg 2 of 9 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 35 of 44 PageID: 35
          BER-L-007304-19 10/15/2019 Pg 3 of 9 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 36 of 44 PageID: 36
          BER-L-007304-19 10/15/2019 Pg 4 of 9 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 37 of 44 PageID: 37
          BER-L-007304-19 10/15/2019 Pg 5 of 9 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 38 of 44 PageID: 38
          BER-L-007304-19 10/15/2019 Pg 6 of 9 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 39 of 44 PageID: 39
          BER-L-007304-19 10/15/2019 Pg 7 of 9 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 40 of 44 PageID: 40
          BER-L-007304-19 10/15/2019 Pg 8 of 9 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 41 of 44 PageID: 41
          BER-L-007304-19 10/15/2019 Pg 9 of 9 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 42 of 44 PageID: 42
          BER-L-007304-19 10/15/2019 Pg 1 of 2 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 43 of 44 PageID: 43
          BER-L-007304-19 10/15/2019 Pg 2 of 2 Trans ID: LCV20191915282
Case 2:19-cv-20542-JMV-JBC Document 1 Filed 11/20/19 Page 44 of 44 PageID: 44
